DOMESTIC RELATIONS/CHILD SUPPORT:
  R.C. 3113.21 provides the trial court with a wide variety of options for compelling the actual payment of the child support award.  On the more narrow question of what form of security the obligor can be forced to furnish, the statute limits the trial court to requiring a cash bond.  The trial court's discretion is only invoked when deciding whether the imposition of the bond is appropriate in the first place and, if so, the amount of the bond within the statutorily prescribed range of not less than $500.00 nor more than $10,000.00.